department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil legend f i y a c m n o p r dear ------------------- we have considered your ruling_request in which you requested various rulings regarding the proposed merger of f and i and the federal tax consequences that may be associated with the merger facts f is an a nonprofit corporation recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is classified as a supporting_organization under sec_509 of the code f’s foundation status classification has not changed since f was recognized as a supporting_organization by the internal_revenue_service the service f proposes to merge with its supported_organization i a c nonprofit corporation that has its base of activities in m and is recognized as exempt from federal_income_tax under sec_501 of the code and is classified as other than a private_foundation under sec_509 and sec_170 of the code the purposes of the merger are the consolidation of the two organizations’ activities for the sake of greater efficiency and the expansion of their current educational and charitable programs f will be the surviving corporation after the merger but will change its name to y in connection with the merger f was established in to teach and expound the ideas of a particular political economist and social philosopher i was created in for the purpose of operating a school that provides instruction to impart and develop knowledge of land economics and taxation including an emphasis on land value taxation and related subjects and providing training in the particular application of such knowledge i’s classification as a school has not changed since it was initially recognized as exempt by the service i’s activities are currently based in two buildings in m i’s educational programs have expanded over the past thirty years to provide academic instruction professional development courses and executive courses targeting practitioners whose work is related to land economics land use and land taxation i further states that it regularly co-sponsors a number of seminars and courses with other academic institutions in the united_states and internationally members of the faculties of which have regular and ongoing commitments to teach and develop courses of study for i f is the principal source of financial support for i between and f in addition to expending the majority of its income to support i made grants to other exempt educational institutions in support of the study of land use valuation and tax policy since i has been the sole supported_organization of f at present there is a large degree of common governance and operation between i and f since seven of the thirteen current directors of i also serve on the board_of directors of f and the president of f serves as the chair of the board_of i f typically provides more than percent of the annual support received by i in a given year with the remainder of i’s financial support coming from course tuition and other program-related income generated by i funding provided by f is used by i to support both the general charitable educational and scientific activities of i as well as special projects undertaken by i related to its mission in addition f borrowed the funds necessary for i to acquire one of the two buildings it now uses for its programs f’s assets primarily consist of cash and marketable_securities i’s principal financial_assets are two buildings it owns one of which currently serves as the site of i’s administrative offices and contains classrooms that serve as the location for many of i’s lectures seminars conferences and other educational programs the other building is currently used as housing for visiting fellows as well as for small_group meetings after the resolution of certain zoning issues i also plans to use this second building as a site for its larger conferences and other educational programs the primary purpose of the proposed merger is to allow the post-merger f to expand i’s educational and research activities beyond the traditional classroom setting in particular the post-merger f plans to devote an increasing portion of its resources to demonstration and public education projects that will enable it to test the validity of the principles developed by i and its predecessors in its field of study the post-merger f also expects to devote more resources than in the past to public communication and broader dissemination of the results obtained and the lessons learned from its demonstration and public education projects through means such as films school and community outreach and internet-based education other new activities that the post-merger f may undertake include the expansion of its academic departments and the expansion of its fellowship programs i will merge with and into f pursuant to the laws of the states of a and c the name of the surviving corporation which will be an a nonprofit corporation will be y you state that the merger has been approved by the boards of directors of both i and f because neither f nor i have members or shareholders no other persons are required to approve the proposed merger the post-merger f’s annual_accounting_period will be a fiscal_year ending june and it will continue to use the cash_method for maintaining its books and filing its federal_income_tax returns the first year of the post-merger f’s operation as a private_foundation is likely to be less than a full twelve months immediately preceding the proposed merger the articles of incorporation of f will be amended so that f is no longer structured as a supporting_organization of i and the purposes of f include the charitable educational and scientific purposes of i as well as additional charitable purposes the articles of incorporation of f will also be amended to provide for certain administrative changes that will not affect the charitable exemption of f such as a new governance structure and the designation of a new registered office or agent for f f will continue to have no shareholders or members and the management and governance of f will continue to be vested in the board_of directors f’s bylaws will be amended immediately before the proposed merger to provide that the board_of directors will have between seven and eighteen members there will be two classes of directors one for lineal_descendants of f’s founder which will include adopted children and the other for non-lineal descendants the lineal_descendants cannot constitute a majority of the members of the board_of directors or any committee thereof directors who are lineal_descendants of f’s founder will be eligible for re-election for an unlimited number of consecutive terms whereas directors who are not lineal_descendants of f’s founder will be eligible to serve two consecutive four-year terms and will be eligible for re-election after a one-year absence from the board all directors will have one vote on all matters before the board_of directors and all such matters will require the vote of at least a majority of the directors present at a meeting of the board_of directors after the proposed merger the post-merger f will engage in the direct conduct of the exempt_activities currently conducted by i including most notably its courses of instruction seminars workshops lectures financial support of research by selected fellows examination and dissemination of the research results of the fellows and publication of materials pertaining to i’s areas of expertise as well as expanded programs of demonstration and public education projects the post-merger f will use i’s facilities in m as the site for many of these exempt_activities and as offices for its faculty and administrators through the operation of the post-merger f as a private_foundation the directors of i and f hope to improve the quality of information available to decision-makers in its areas of study and to improve public discussion and debate by disseminating ideas information analysis and experience to institutions and individuals engaged in these topical areas to this end the officers of f and i have developed a set of objectives for the post-merger f which emphasizes the expansion and dissemination of knowledge in its field of study one or more of these specific objectives are intended to be served by each program and activity undertaken by the post-merger f f’s demonstration and public education projects will be undertaken to transfer the academic knowledge gained from the classroom and research into the field where f can demonstrate the validity of the academic principles developed by i and its predecessors over the past years some of those research and demonstration projects will be conducted directly by f others will be conducted as joint projects or joint ventures with other governmental charitable educational scientific or professional organizations having expertise or experience in the areas being studied f will participate directly through its employees consultants officers or directors in these research and demonstration projects with its activities ranging from providing the supervision and evaluation of a research and demonstration project conducted by its co- venturer to hiring and managing the individuals who directly implement the research and demonstration project f intends to use its findings from these demonstration projects to better inform the participants in its educational and research activities as well as public policy makers and members of the general_public interested in land policy and taxation in all of its dealings with other organizations f will pursue one or more of the specific objectives it has established rarely will f make a grant to another organization for that other organization to use in fulfilling its own purposes instead f will either contract with other organizations for the performance by them of specific tasks directed and supervised by the employed academic staff of f or enter into a joint_venture with another organization for the accomplishment of a specific project or program of f where the employed academic staff of both organizations will be actively and directly engaged in the conduct of the project or program on infrequent occasions where unusual circumstances dictate the post-merger f will make a grant to another governmental or charitable non-governmental organization to assist that organization with one of its projects such grants are expected to aggregate on average less than two percent of the post-merger f’s annual expenditures the post-merger f does not intend to make grants to private non-operating foundations or organizations controlled by f f anticipates that its adjusted_net_income will be less than its minimum_investment_return as these terms are defined in sec_4942 of the code under prevailing market conditions f has adopted an investment policy that emphasizes total return and growth in the value of its assets in inflation-adjusted terms rather than maximizing current income production for this reason the adjusted_net_income of the post-merger f is expected to be well below percent of the value of its investment_assets f after the merger intends to expend at least percent of its adjusted_net_income each year directly for the active_conduct of its exempt purposes within the meaning of sec_4942 of the code however if market conditions change such that the post-merger f’s adjusted_net_income exceeds its minimum_investment_return f will instead expend at least percent of its minimum_investment_return each year directly for its exempt_activities f also intends to expend no less than percent of the value of its net investment_assets each year on the active_conduct of its exempt purposes if the current value of f’s net investment_assets remain stable thi sec_3 percent minimum annual expenditure for each full year will be considerably more than f and i expended at the time of requesting these rulings excluded from its net investment_assets for purposes of this calculation will be the value of its physical facilities and equipment that are used for the conduct and administration of f’s exempt_activities including but not limited to the owned real_estate in m the leased facilities in a and any other buildings structures and equipment later acquired by f for the conduct of its exempt programs included within the calculation of f’s expenditures_for this purpose will be amounts paid as private_foundation_excise_taxes under sec_4940 as allowed by sec_53_4942_b_-1 of the income_tax regulations the regulations you have requested the following rulings the proposed merger of i with and into f will have no adverse effect on f’s continued entitlement to recognition of exemption under sec_501 the proposed merger of i with and into f will not result in the recognition of any unrelated_business_taxable_income under sections of the code by i or f following the proposed merger f will be classified as a private_operating_foundation under sec_4942 of the code so long as it makes qualifying distributions that meet the income test of sec_4942 and the endowment_test of sec_4942 following the proposed merger the property located in m will not be taken into account in determining f’s minimum_investment_return pursuant to sec_53_4942_a_-2 of the regulations for purposes of satisfying the operating_foundation tests of sec_4942 for the taxable_year immediately following the merger the merged organization may take into account the qualifying distributions adjusted_net_income minimum_investment_return and asset value of the surviving organization for that year and of the operating entity i for the three preceding_taxable_years if the first taxable_year of f following the proposed merger is for a period of less than twelve months its adjusted_net_income as defined in sec_4942 of the code shall be determined by its actual income modifications and deductions for the short taxable_year and its minimum_investment_return shall be prorated on a daily basis for the short taxable_year in accordance with the provisions of sec_53_4942_a_-2 of the regulations following the proposed merger the adjusted_basis of f’s stock and other assets the gain on the sale of which would be subject_to tax under sec_4940 of the code will be equal to the fair_market_value of such stock and other assets on the date the proposed merger occurs if f has an excess business holding as defined in sec_4943 at any time during which it is treated as a private_foundation then a to the extent that such excess business holding did not result from a purchase by f f will not be subject_to the taxes imposed by sec_4943 of the code so long as it disposes of the excess_business_holdings within days of the date on which it knows or has reason to know of the event that caused it to have such excess business holding and b to the extent that such excess business holding is caused by a change in the holdings of a business_enterprise other than by purchase by f or by its disqualified persons f will have at least five years to dispose_of such business holdings pursuant to sec_4943 in an amount sufficient for such holdings to constitute a permitted_holding of f stock bequeathed or contributed to f prior to the date of the proposed merger and held by f on the date the proposed merger occurs will not constitute a jeopardy investment within the meaning of sec_4944 of the code following the proposed merger the payment by f to a disqualified_person other than a government_official within the meaning of sec_4946 of compensation_for_personal_services as an officer of f will not constitute an act of self-dealing within the meaning of sec_4941 of the code as long as the amount of such compensation is reasonable for the services rendered and not excessive in relation to the magnitude of f’s assets and activities following the proposed merger the following persons who will be involved in f’s management educational programs and or research programs will not be governmental officials within the meaning of sec_4946 a dean and professor at a state university a professor of economics at a state university in p a professor at a government-sponsored university in n the executive director of a city planning commission in o state and city planning directors state and local property_tax assessors presidents provosts professors deans and other employees of state universities that are hired and or governed by a board_of regents and similar types of government employees so long as the independent performance of policymaking functions is not a significant part of the activities of such persons following the proposed merger payments of compensation or reimbursements of expenses by f to or for the benefit of the persons described in ruling_request above will not constitute acts of self-dealing within the meaning of sec_4941 even if such persons are disqualified persons within the meaning of sec_4946 other than sec_4946 so long as such payments or reimbursements are for personal services which are reasonable and necessary to carrying out the purposes of f and are not excessive following the proposed merger payments or reimbursements by f a of the allocable portions of the costs of i board and committee meetings attributable to members who are government officials within the meaning of sec_4946 and ii other conferences and educational programs attributable to attendees who are government officials and b to government officials to attend board and committee meetings or other conferences and educational programs of f will not constitute acts of self-dealing so long as such payments or reimbursements are only for incidental_expenses described in sec_53_4941_d_-3 or for travel solely from one point_in_the_united_states to another in connection with f’s educational scientific and charitable purposes and do not exceed the actual cost of the transportation involved plus an amount for all other traveling expenses not in excess of percent of the maximum amount payable under sec_5702 of title united_states_code which amount will be determined by reference to the then in-effect federal travel regulation per_diem bulletin issued pursuant to c f_r section following the proposed merger amounts expended by f for f’s agreed share of the expenses of demonstration and public education projects undertaken by f and other domestic or foreign organizations described in sec_501 or domestic or foreign governmental units bodies or agencies to fund f’s dissertation fellowship program r rfp program visiting fellowship program and other similar programs operated in substantially the same manner and to repay a loan that was used to acquire property in m will constitute qualifying distributions directly for the active_conduct of the activities constituting the purpose for which f is organized and operated within the meaning of sec_4942 following the proposed merger expenditures on f’s dissertation fellowship program r visiting fellowship program rfp program and other similar programs operated in substantially the same manner will not constitute taxable_expenditures within the meaning of sec_4945 because such expenditures meet the requirements of sec_4945 following the proposed merger f will not be required to obtain the permission of the service by filing form_1128 in order to adopt i’s fiscal_year beginning with its first taxable_year following the merger law sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education or science lessening the burdens of government and promotion of social welfare sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that the term scientific includes the carrying on of scientific research in the public interest without regard to whether such research is classified as fundamental or basic as contrasted with applied or practical and that such research will be deemed to be carried on in the public interest if the results of such research are made available to the public on a nondiscriminatory basis the research is performed for the united_states or a state or political_subdivision thereof the research is carried on for the purpose of aiding the scientific education of college or university students or the research is carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations provides that even though an organization satisfies one or more of the foregoing definitional requirements it will not be exempt under sec_501 of the code if it is organized or operated for the benefit of private interests or if any part of its net_earnings inure to the benefit of any private shareholders or individuals sec_511 of the code imposes a tax on the unrelated_business_taxable_income of any nonprofit organization that is otherwise exempt from federal_income_tax under sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less any allowable deductions sec_512 of the code provides that there shall be excluded from unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property which would properly be included in inventory if on hand at the close of the taxable_year or which is held primarily_for_sale_to_customers in the ordinary course of the organization’s trade_or_business sec_513 of the code defines the term unrelated_trade_or_business in pertinent part as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to an organization’s exempt purposes only when the business activity has a substantial causal relationship to the achievement of the exempt purposes for which such organization was formed sec_4942 of the code defines a private_operating_foundation as an organization a which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses or both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which normally makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e or iii substantially_all of the support other than gross_investment_income as defined in sec_509 of the code of which is normally received from the general_public and from or more exempt_organizations which are described in sec_4946 with respect to each other or the recipient foundation not more than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income sec_53_4942_b_-1 of the regulations defines the term substantially_all as meaning percent or more sec_53_4942_a_-3 of the regulations defines the term qualifying distributions in part as any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more of the purposes described in sec_170 or b other than any contribution to a non- operating private_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section sec_53_4942_a_-2 of the regulations provides that the minimum_investment_return of a private_foundation shall be calculated by multiplying i the excess of the aggregate fair_market_value of all assets of the foundation other than those described in subparagraphs and of this paragraph over the amount of the acquisition_indebtedness with respect to such assets by ii the applicable_percentage as defined in subparagraph of this paragraph for such year sec_53_4942_a_-2 of the regulations provides that the applicable_percentage for taxable years beginning after date is five percent sec_53_4942_a_-2 of the regulations provides in relevant part that the assets taken into account in determining minimum_investment_return shall not include v any assets used or held for use directly in carrying out the foundation’s exempt purposes sec_53_4942_a_-2 of the regulations provides in relevant part that for purposes of subparagraph v of this paragraph an asset is used or held for use directly in carrying out the foundation’s exempt_purpose only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation whether an asset is held_for_the_production_of_income or for investment rather than used or held for use directly by the foundation to carry out its exempt_purpose is a question of fact however where property is used both for charitable educational or other similar exempt purposes and for other purposes of such exempt use represents percent or more of the total use such property shall be considered to be used exclusively for a charitable educational or other similar exempt_purpose if such exempt use of such property represents less than percent of the total use reasonable allocation between such exempt and nonexempt use must be made for purposes of this paragraph sec_53_4942_a_-2 of the regulations provides in relevant part that examples of assets which are used or held for use directly in carrying out the foundation’s exempt_purpose include but are not limited to b real_estate or the portion of a building used by the foundation directly in its charitable educational or other similar exempt_activities and c physical facilities used in such activities such as paintings or other works_of_art owned by the foundation which are on public display fixtures and equipment in classrooms research facilities and related equipment which under the facts and circumstances serve a useful purpose in the conduct of such activities sec_53_4942_b_-3 of the regulations provides that in order to qualify as an operating_foundation a foundation must satisfy the income test and either the assets endowment or support_test by satisfying such tests for any three taxable years during a four-year period consisting of the taxable_year in question and the three immediately preceding_taxable_years or on the basis of an aggregation of all pertinent amounts of income or assets held received or distributed during such four-year period sec_53_4942_b_-3 of the regulations provides that except as provided in subparagraph of this paragraph an organization organized after date a new organization will be treated as an operating_foundation only if it has satisfied the tests set forth in sec_53_4942_b_-1 which describes the income test and sec_53_4942_b_-2 which describes the assets endowment and support tests for its first taxable_year of existence if an organization satisfies such tests for its first taxable_year it will be treated as an operating_foundation from the beginning of such taxable_year if such is the case the organization will be treated as an operating_foundation for its second and third taxable years of existence only if it satisfies the tests set forth in sec_53_4942_b_-1 and sec_53_4942_b_-2 of the regulations by the aggregation method for all such taxable years that it has been in existence sec_53_4942_b_-3 of the regulations provides that an organization organized before date but which is unable to satisfy the tests under sec_53_4942_b_-1 and sec_53_4942_b_-2 of the regulations for its first taxable_year beginning after date on the basis of its operations for taxable years prior to such taxable_year by either the three-out-of- four-year method or the aggregation method will be treated as a new organization for purposes of paragraph b of this section only if the organization changes its method of operation prior to its first taxable_year beginning after date to conform to the requirements of sec_53_4942_b_-1 and sec_53_4942_b_-2 of the regulations the organization has made a good_faith determination that it is likely to satisfy the tests set forth in sec_53_4942_b_-1 and sec_4942 b -2 prior to its first taxable_year beginning after date on the basis of its income or assets held received or distributed during its taxable years beginning in through and such good_faith determination is attached to the return the organization is required to file under sec_6033 for its taxable_year beginning in sec_53_4942_a_-2 of the regulations defines adjusted_net_income as the excess if any of i the gross_income for the taxable_year including gross_income from any unrelated_trade_or_business determined with the income modifications provided by subparagraph of this paragraph over ii the sum of the deductions including deductions directly connected with the carrying on of any unrelated_trade_or_business determined with the deduction modifications provided by subparagraph of that paragraph which would be allowed to a corporation subject_to the tax imposed by sec_11 for the taxable_year sec_53_4942_a_-2 of the regulations provides that the minimum_investment_return of a private_foundation shall be calculated by multiplying i the excess of the aggregate fair_market_value of all assets of the foundation other than those described in subparagraphs and of this paragraph over the amount of the acquisition_indebtedness with respect to such assets by ii the applicable_percentage as defined in subparagraph of this paragraph for such year sec_53_4942_a_-2 of the regulations provides that the applicable_percentage for taxable years beginning after date is five percent sec_53_4942_a_-2 of the regulations further provides that in any case in which a taxable_year referred to in this subparagraph is a period less than months the applicable_percentage to be applied to the amount determined under the provisions of subparagraph of this paragraph shall be equal to the applicable_percentage for the calendar_year in which the short taxable_period began multiplied by a fraction the numerator of which is the number of days in such short taxable_period and the denominator of which is sec_4940 of the code imposes a two percent annual excise_tax on the net_investment_income of private_foundations sec_4940 of the code defines the net_investment_income of a private_foundation for purposes of sec_4940 as the amount by which the foundation’s gross_investment_income and net capital_gains exceed its allowable deductions sec_53_4940-1 of the regulations provides that the basis for purposes of determining gain from the sale or other distribution_of_property shall be the greater of a fair_market_value on date provided that the property was held by the private_foundation on date and continuously thereafter to the date of disposition or b the basis as determined under the normal basis rule but without regard to sec_362 sec_4943 of the code provides for the imposition of a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period equal to percent of the value of such holdings sec_4943 of the code provides that if the private_foundation fails to dispose_of its excess_business_holdings after the initial tax is assessed there is imposed at the close of the taxable_period with respect to such holdings an additional percent excise_tax on the undisposed excess_business_holdings sec_4940 of the code provides that a private_foundation has excess_business_holdings in a corporation if its holdings exceed its permitted holdings in general a private foundation’s permitted holdings in a corporation are limited to percent of the corporation’s voting_stock reduced by the percentage of the corporation’s voting_stock owned by all the disqualified persons with respect to the foundation under sec_4943 sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in the value of all outstanding shares of all classes of stock sec_53_4943-2 of the regulations provides that in any case in which a private_foundation acquires excess_business_holdings other than as a result of a purchase by the foundation the foundation shall not be subject_to the taxes imposed by sec_4943 but only if it disposes of an amount of its holdings so that it no longer has such excess_business_holdings within days of the date on which it knows or has reason to know of the event which caused it to have such excess_business_holdings sec_4944 of the code imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of its exempt purposes sec_53_4944-1 of the regulations provides in relevant part that no category of investments shall be treated as per se violation of sec_4944 however this regulation gives several examples of the type of investments and methods that will be closely scrutinized to determine whether the foundation managers have exercised the requisite standard of care and prudence to avoid classification as jeopardy investments these investments and methods include trading in securities on margin trading in commodity futures investments in working interests in oil_and_gas wells the purchase of puts_and_calls and straddles the purchase of warrants and selling short sec_53_4944-1 of the regulations provides that sec_4944 shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation if such foundation furnishes any consideration to such person upon the transfer the foundation will be treated as having made an investment in the amount of such consideration sec_53_4944-1 of the regulations provides that sec_4944 shall not apply to an investment which is acquired by a private_foundation solely as a result of a reorganization within the meaning of sec_368 sec_4941 of the code provides that a tax shall be imposed on acts of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_4941 of the code provide for the imposition of taxes on the disqualified_person who engages in an act of self-dealing with a private_foundation sec_4941 and sec_4941 of the code provide for the imposition of taxes on the managers of a private_foundation who knowingly participate in an act of self-dealing with a disqualified_person sec_4941 of the code provides that self-dealing means any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 of the code provides that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4946 of the code provides in relevant part that the term disqualified_person includes with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i the total combined voting power of a corporation ii the profits interests of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family within the meaning of sec_4946 of any individual described in subparagraph a b or c or e only for purposes of sec_4941 a government_official within the meaning of sec_4946 sec_4946 of the code provides that the term ‘foundation manager’ means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 of the code provides that for purposes of subsection a of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4941 and b of the code impose certain excises taxes on acts of self-dealing between private_foundations and their disqualified persons sec_4941 of the code provides in relevant part that self-dealing means any direct or indirect c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and f agreement by a private_foundation to make a payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a day period sec_4946 of the code provides that only for purposes of sec_4941 the term disqualified_person includes a governmental official sec_4946 of the code provides that for purposes of subsection a i and sec_4941 the term ‘government official’ means with respect to an act of self-dealing described in sec_4941 an individual who at the time of such act holds any of the following offices or positions other than as a ‘special government employee’ as defined in section a of title united_states_code an elective_public_office in the executive or legislative branch of the government of the united_states an office in the executive or judicial branch of the government of the united_states appointment to which was made by the president a position in the executive or judicial branch of the government of the united_states a which is listed in schedule c of rule vi of the civil service rules or b the compensation or which is equal to or greater than the lowest rate of basic_pay for the senior executive service under sec_5382 of title united_states_code a position under the house of representatives or the senate of the united_states held by an individual receiving gross compensation at an annual rate of dollar_figure or more an elective or appointive public_office in the executive legislative or judicial branch of the government of a state possession_of_the_united_states or political_subdivision or other area of any of the foregoing or of the district of columbia held by an individual receiving gross compensation at an annual rate of dollar_figure or more a position as personal or executive assistant or secretary to any of the foregoing or a member of the internal_revenue_service oversight_board sec_53_4946-1 of the regulations provides that in defining the term ‘public official’ for purposes of sec_4946 and subparagraph iv of this paragraph such term must be distinguished from mere public employment although holding a public_office is one form of public employment not every position in the employ of a state or other governmental subdivision as described in sec_4946 constitutes a ‘public office ’ although a determination whether a public employee holds a public_office depends on the facts and circumstances of the case the essential element is whether a significant part of the activities of a public employee is the independent performance of policymaking functions in applying this subparagraph several factors may be considered as indications that a position in the executive legislative or judicial branch of the government of a state possession_of_the_united_states or political_subdivision or other area of any of the foregoing or of the district of columbia constitutes a ‘public office ’ among such factors to be considered in addition to those set forth above are that the office is created by the congress a state constitution or the state legislature or by a municipality or other governmental body pursuant to authority conferred on the office and the duties to be discharged by such office are defined either directly or indirectly by the congress state constitution or state legislature or through legislative authority sec_53_4946-1 of the regulations provides in relevant pert that the following are illustrations of positions of public employment which do not involve policymaking functions within the meaning of subdivision i of this subparagraph and which are thus not a ‘public office’ for purposes of sec_4946 and subparagraph i iv of this paragraph a the chancellor president provost dean and other officers of a state university who are appointed elected or otherwise hired by a state board_of regents or equivalent public body and who are subject_to the direction and supervision of such body b professors instructors and other members of the faculty of a state educational_institution who are appointed elected or otherwise hired by the officers of the institution or by the state board_of regents or equivalent public body e physicians nurses and other professional persons associated with public hospitals and state boards of health who are appointed elected or otherwise hired by the governing board or officers of such hospitals or agencies and f members of police and fire departments except for those department heads who under the facts and circumstances of the case independently perform policymaking functions as a significant part of their activities sec_4941 of the code in relevant part provides that for purposes of this section the term self-dealing means any direct or indirect agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4941 of the code provides that for purposes of paragraph the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public sec_4941 of the code provides in pertinent part that in the case of a government_official as defined in sec_4946 paragraph shall in addition not apply to vii any payment or reimbursement of traveling expenses for travel solely from one point_in_the_united_states to another point_in_the_united_states but only if such payment or reimbursement does not exceed the actual cost of transportation involved plus an amount for all other traveling expenses not in excess of percent of the maximum amount payable under sec_5702 of title united_states_code for like travel by employees of the united_states sec_53_4941_d_-3 of the regulations provides that under sec_4941 the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such goods services or facilities are made available to the general_public on at least as favorable a basis as they are made available to the disqualified_person but that this subparagraph shall not apply however in the case of goods services or facilities furnished later than date unless such goods services or facilities are functionally related within the meaning of sec_4942 to the exercise or performance by a private_foundation of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_53_4941_d_-3 of the regulations provides in relevant part that for purposes of this paragraph the term ‘general public’ shall include those persons who because of the particular nature of the activities of the private_foundation would be reasonably expected to utilize such goods services or facilities this paragraph shall not apply however unless there is a substantial number of persons other than disqualified persons who are actually utilizing such goods services or facilities similarly the sale of a book or magazine by a private_foundation to disqualified persons shall not be an act of self-dealing if the publication of such book or magazine is functionally related to a charitable or educational activity of the function and the book or magazine is made available to the disqualified persons and the general_public at the same price sec_53_4941_d_-3 of the regulations provides in relevant part that under sec_4941 in the case of a government_official in addition to the exceptions provided in sec_4941 c and d sec_4941 shall not apply to any payment or reimbursement of traveling expenses including amounts expended for meals_and_lodging regardless of whether the government_official is ‘away from home’ within the meaning of sec_162 and including reasonable advances for such expenses anticipated in the immediate future for travel solely from one point_in_the_united_states to another in connection with one or more purposes described in sec_170 or b but only if such payment or reimbursement does not exceed the actual cost of the transportation involved plus an amount for al other traveling expenses not in excess of percent of the maximum amount payable under u s c a for like travel by employees of the united_states or if the government_official attends or participates in a conference sponsored by a private_foundation the allocable portion of the cost of such conference and other non-monetary benefits for example benefits of a professional intellectual or psychological nature or benefits resulting from the publication or the distribution to participants of a record of the conference as well as the payment or reimbursement of expenses including reasonable advances for expenses anticipated in connection with such conference in the near future received by such government_official as a result of such attendance or participation shall not be subject_to sec_4941 so long as the conference is in furtherance of the exempt purposes of the foundation revrul_74_601 1974_2_cb_385 holds that reimbursements by a private_foundation for travel meals_and_lodging expenses_incurred by u s congressmen to participate in a conference it cosponsors in a foreign_country does not come within the exception to self-dealing set forth in sec_4941 of the code because that section as well as sec_53 d - e of the regulations cover only payments for travel from one point_in_the_united_states to another point_in_the_united_states in addition revrul_74_601 holds that such reimbursements do not come within the exception to self-dealing set forth in sec_53 d - e because this section is not intended to extend or state a further exception to the above provisions and that the benefits or payments intended to be covered by this section are only those which are an incidental type as an example of an incidental benefit that would be covered by the exception in sec_53 d -3 e of the regulations revrul_74_601 provides that payment for or reimbursement of expenses involved in the preparation of or printing of a report or other paper to be used by the government_official as part of his participation in the foreign conference would not be an act of self-dealing under the provisions of sec_4941 of the code sec_4942 of the code defines a private_operating_foundation as an organization which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of its adjusted_net_income and which normally makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return sec_53_4942_b_-1 of the regulations provides in relevant part that except as otherwise provided in such regulations qualifying distributions are not made by a foundation ‘directly for the active_conduct of activities constituting its charitable educational or other similar exempt purpose’ unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organization which receive such qualifying distributions directly or indirectly from such foundation thus grants made to other organizations to assist them in conducting activities which help to accomplish their charitable educational or other similar exempt_purpose are considered an indirect rather than direct means of carrying out activities constituting the charitable educational or other similar exempt_purpose of the grantor foundation regardless of the fact that the exempt_activities of the grantee organization may assist the grantor foundation in carrying out its own exempt_activities however amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation’s exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation’s exempt_activities sec_53_4942_b_-1 of the regulations provides that if a foundation makes or awards grants scholarships or other_payments to individual beneficiaries to support active programs conducted to carry out the foundation’s charitable educational or other exempt purposes such grants scholarships or other_payments will be treated as qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities only if the foundation apart from the making or awarding of the grants scholarships or other_payments otherwise maintains some significant involvement as defined in subdivision ii of this subparagraph in the active programs in support of which such payments were made sec_53_4942_b_-1 of the regulations provides in relevant part that a foundation will be considered as maintaining a ‘significant involvement’ in a charitable educational or other similar exempt activity in connection with which grants scholarships or other_payments are made or awarded if b the foundation has developed some specialized skills expertise or involvement in a particular discipline or substantive area it maintains a salaried staff of administrators researchers or other personnel who supervise or conduct programs or activities which support and advance the foundation’s work in its particular area_of_interest and as a part of such programs or activities the foundation makes or awards grants scholarships or other_payments to individuals to encourage and further their involvement in the foundation’s particular area_of_interest and in some segments of the programs or activities carried on by the foundation such as grants under which the recipients in addition to independent study attend classes seminars or conferences sponsored or conducted by the foundation example of sec_53_4942_b_-1 of the regulations provides that certain fellowship grants made to m a and ph d students by an exempt educational_organization created for the purpose of training teachers for institutions of higher education constitute qualifying distributions made directly for the active_conduct of the organization’s exempt_activities where only those applicants that indicate a strong interest in teaching in colleges or universities are chosen the organization conducts annual summer seminars attended by fellowship recipients its staff consultants and other interested parties the purpose of which seminars are to foster and encourage the development of college teaching and the organization publishes a report of the seminar proceedings along with related studies written by the attendees the organization’s commitment to encouraging individuals to become teachers at institutions of higher learning its maintenance of a staff and programs designed to further this purpose and the granting of fellowships to encourage involvement both in its own seminars and in its exempt purposes indicate a significant involvement by the organization beyond the mere granting of fellowships example of sec_53_4942_b_-1 of the regulations provides that an exempt_organization composed of professional organizations interested in different branches of one academic discipline which trains its own professional staff conducts its own program of research selects research topics sets up and conducts conferences and seminars for the grantees and which has particular knowledge and skills in the given discipline carries on activities to advance its study of the discipline and makes grants to individuals to enable them to participate in activities which it conducts in carrying out its exempt_activities is making grants that constitute qualifying distributions made directly for the active_conduct of its exempt_activities sec_4945 of the code provides that a grant by a private_foundation to an individual for travel study or any other similar purpose is a taxable_expenditure unless the grant satisfies the provisions of sec_4945 sec_4945 of the code provides that sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that i its grant procedure includes an objective and non-discriminatory selection process as described in paragraph b of this section ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance no single procedure or set of procedures is required by these regulations sec_53_4945-4 of the regulations provides that with respect to grants made under sec_4945 the private_foundation shall require reports on the use of the funds and the progress made by the grantee toward achieving the purposes for which the grant was made such reports must be made at least once a year upon completion of the undertaking for which the grant was made a final report must be made describing the grantee’s accomplishments with respect to the grant and accounting for the funds received under such grant sec_53_4945-4 of the regulations provides in relevant part that where the reports submitted under this paragraph or other information including the failure to submit such reports indicates that all or any part of a grant is not being used in furtherance of the purpose of such grant the foundation is under a duty to investigate while conducting its investigation the foundation must withhold further payments to the extent possible until any delinquent reports have been submitted sec_53_4945-4 of the regulations provides that in cases in which the grantor foundation determines that any part of a grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant the foundation will not be treated as having made a taxable_expenditure solely because of the diversion so long as the foundation a is taking all reasonable and appropriate steps either to recover the grant funds or to insure restoration of the diverted funds and the dedication consistent with the requirements of b and of this subdivision of other grant funds held by the grantee to the purposes being financed by the grant and b withholds any future payments to the grantee after the grantor becomes aware that a diversion may have taken place until it has received the grantee’s assurances that future diversions will not occur and required the grantee to take extraordinary precautions to prevent future diversions from occurring sec_53_4945-4 of the regulations provides that a private_foundation shall retain records pertaining to all grants to individuals for purposes described in sec_4945 such records shall include i all information the foundation secures to evaluate the qualifications of potential grantees ii identification of grantees including any relationship of the grantee to the foundation sufficient to make grantee a disqualified_person of the private_foundation within the meaning of sec_4946 iii specification of the amount and purpose of each grant and iv the follow-up information which the foundation obtains in complying with subparagraphs and of this paragraph revproc_85_58 1985_2_cb_740 sets forth the procedure to be followed by certain organizations exempt under sec_501 including organizations exempt under sec_501 that desire to change their annual accounting periods section dollar_figure of revproc_85_58 provides in relevant part that except as provided in section dollar_figure below organizations desiring to change their annual accounting periods may effect the change by timely filing the applicable information_return form_990 form_990-pf form 990-bl or form_1065 with the appropriate internal_revenue_service center for the short_period for which a return is required the form should indicate that a change_of accounting_period is being made section dollar_figure of revproc_85_58 provides in relevant part that the annual information returns referenced in section dollar_figure must be filed by the fifteenth day of the fifth month following the close of the short_period section dollar_figure of revproc_85_58 provided that if an organization has previously changed its annual_accounting_period at any time within the ten calendar years ending with the calendar_year that includes the beginning of the short_period resulting from the change_of an annual_accounting_period and if it had a filing requirement at any time during that ten year period it must file a form_1128 application_for change in accounting_period with the appropriate internal_revenue_service center with its timely-filed annual information_return or form 990-t as appropriate whether or not the filing of the information_return or form 990-t would have otherwise been required for that year form_1128 must be filed by the fifteenth day of the fifth month following the close of the short_period analysis following the proposed merger both f and i will continue to be operated for the same charitable educational and scientific purposes as before the merger with the surviving entity conducting all of the charitable educational and scientific programs formerly conducted by i in addition the surviving entity will pursue additional means for disseminating the results of its research analysis and study to the public through such means as internet-based instruction films and demonstration projects the classroom instruction seminars lectures and other instructional programs to be continued as well as the new instructional programs are educational and the research is both in furtherance of these educational activities and carried on for the purpose of obtaining scientific information made available to the public on a nondiscriminatory basis and the demonstration and public education projects will accomplish both educational and scientific purposes as well as lessen the burdens of government f does not currently have any shareholders or members and it will not have any shareholders or members after the proposed merger f has never been organized or operated for the benefit of any private interests other than the students fellows and other individuals who benefit from the charitable educational and scientific programs made possible by f’s support of i and it will not do so after the proposed merger the payment to directors officers and other individuals of reasonable_compensation for services rendered in carrying out your exempt purposes and related investment and administrative functions is not and will not be a violation of the prohibition on private_inurement or private benefit as provided in your articles of incorporation the organizing documents of i and f currently provide and the articles of incorporation of the post-merger f will likewise provide that upon dissolution all of such organization’s assets must be distributed to an organization operated exclusively for the purposes described in sec_170 and sec_509 or additionally you state that the merger of i with and into f will allow the post-merger f to expand upon i’s charitable educational and scientific purposes through the conduct of demonstration and public education projects and related activities that will allow the theories developed by i’s faculty and fellows to be tested in the field pursuant to the plan of merger all of i’s assets and liabilities will be transferred by operation of law to f and i’s separate corporate existence will be terminated you state that immediately prior to the proposed merger f will amend its charitable purposes to include the charitable educational and scientific purposes discussed above the assets transferred by i to f pursuant to the merger will continue to be devoted exclusively to exempt purposes described in sec_501 and f thereafter will conduct the charitable educational and scientific programs formerly conducted by i as well as the additional programs and projects described above all amounts expended by f related to the conduct of these activities including any program-related investments and reasonable and necessary administrative expenses related thereto are expected to constitute qualifying distributions also after the proposed merger f intends to expend directly for the active_conduct of its charitable educational and scientific purposes at least percent of its annual adjusted_net_income and at least percent of its net investment_assets value each year provided that f makes distributions that meet these requirements f will qualify for classification as a private_operating_foundation you state that the post-merger f will use its office buildings in m as offices for the administration and faculty as well as the location for many of its educational programs including the annual series of public lectures the annual conference for state tax judges seminars for its various research fellows the property_tax course for tax assessors and the meetings of state and city planning directors you state that one of these buildings may also continue to be used as housing for visiting fellows and other out-of-town faculty for f’s educational programs so long as these buildings are used for such exempt purposes and so long as neither facility is used for any other non-operating purpose such as the conduct of investment activities that exceed sec_5 percent of its use those facilities will be treated as assets used or held for use directly in the carrying out of its exempt purposes and their value will not be included in the calculation of f’s minimum_investment_return if f merged into i i would satisfy the sec_4942 private_operating_foundation tests for the three and many more preceding years because it spent on its school operations far more than its income and virtually all of its assets were devoted to school purposes then on the basis of the three-out-of-four year test of the regulations the merged entity would be classified as a private_operating_foundation even if it fails the tests for the year of the merger if i then merged into a new foundation created in the state of a the new foundation would meet the tests for private operating status for all years the post-merger f expects to satisfy the tests set forth in sec_4942 of the code because the post-merger f’s adjusted_net_income is expected to be less than its minimum_investment_return for the foreseeable future f expects that after the proposed merger it will be required to expend an amount equal to substantially_all of its adjusted_net_income in order to continuously qualify as a private_operating_foundation f currently owns an extensive portfolio of investment_assets the income and gains from which it uses to fund the operations of i among its investment_assets f owned at the time of requesting these rulings approximately of the total outstanding voting_stock or stock of the predecessor corporate entity in the form of gifts_and_bequests from its founders and members of his family and thus such stock was acquired other than by purchase you further state that to the best of the knowledge of f the persons who would be considered disqualified persons if f were treated as a private_foundation collectively own of this company’s outstanding voting_stock you state that i does not own any of the voting_stock of this company thus on the date that f becomes a private_foundation subject_to the taxes on excess_business_holdings under sec_4943 pursuant to its merger with i f’s holding of this company’s voting_stock when combined with the holdings of its disqualified persons are not expected to constitute excess_business_holdings a current officer of both f and i is expected to become an officer of the post-merger f and this person is a disqualified_person with respect to f by virtue of being a foundation_manager and a family_member of substantial contributors to f you state that the person has extensive experience in nonprofit and business organization management and governance is familiar in detail with the affairs of f and i will devote at least hours per-week to the officer position and will not be otherwise employed you state that the services the officer is likely to provide to f include managing f’s investment portfolio and leading and managing the work of the board_of directors you state that such services are reasonable and necessary for the proper administration of f’s exempt_activities and are professional and managerial in nature the amount of this officer’s compensation will be set by the compensation subcommittee of the nominating and corporate governance committee of the board which will be composed entirely of independent directors and approved by a majority of the independent members of the board_of directors of f in addition the amount of this officer’s compensation will be determined by the independent compensation subcommittee to be reasonable for the services provided to f with the exception of any government_official that may serve on f’s board_of directors in the future you state that the same conclusion applies to the compensation of the other officers of the post-merger f to the reasonable stipends provided to directors and to the payment or reimbursement of other reasonable expenses of the officers and directors of the post-merger f for attendance at board and committee meetings and in conducting the activities of f a dean and professor at a school of policy studies at a state university a professor of economics at a state university a professor at a government-sponsored university in n and the executive director of a city planning commission all serve as members f’s and or i’s board_of directors and are expected to be directors of the post-merger f the dean and professor at the state university was appointed and is subject_to removal by the regents of the university system of the state and is subject_to their direction and supervision in the performance of his duties as a government employee the economics professor at the state university likewise was hired by the president of the university who is himself subject_to the authority of the state’s board_of regents because both the dean and professor and the economics professor are employed in positions that are described within the exception in sec_53_4946-1 of the regulations these persons are not government officials within the meaning of sec_4946 of the code consequently the payments or reimbursements by f of the type described above to or on behalf of these persons will not result in an act of self- dealing under sec_4941 furthermore members of the board_of directors of the post- merger f who are employed as academic officers or faculty members at a state university will also not be government officials within the meaning of sec_4946 so long as such individuals are described within the exception in sec_53_4946-1 so that similar payments or reimbursements to or on behalf of these persons by f will not result in acts of self- dealing under sec_4941 the executive director of the city planning commission was hired and is supervised by a board_of commissioners the members of which are themselves appointed by and responsible to the city’s mayor and city council the role of the city planning department is advisory in nature and its executive director does not exercise any independent policymaking functions as part of her duties since these duties are reserved for the city council under the city’s charter thus under the facts and circumstances analysis set forth in sec_53_4946-1 of the regulations the executive director is a government employee but not a government_official described in sec_4946 of the code you also state that this characterization will also apply to any future member of the board_of directors of the post-merger f that is employed by a state_or_local_government agency that is controlled by a board_of commissioners a mayor or governor a city council or state legislature or other similar person or persons who exercise independent policymaking functions for such jurisdiction consequently payments or reimbursements by f of the type described above to or on behalf of the executive director or similar persons will not result in acts of self-dealing under sec_4941 the professor at the governmental university in n is not a government employee of the united_states any state possession political_subdivision or other area of any of the foregoing or the district of columbia for this reason this professor does not fall within any of the categories of persons described in sec_4946 of the code and is not to be treated as a government_official you state that this characterization will also apply to any future member of the board_of directors of the post-merger f who is employed by a foreign government university for this reason payments or reimbursements by f of the type described above to or on behalf of the professor at the government-owned university in n or similar persons will not result in acts of self-dealing under sec_4941 i holds annual seminars for state and city planning directors from various regions of the united_states and does not charge attendees for any of the costs associated with their participation in these seminars the post-merger f intends to continue these annual seminars and likewise not seek reimbursement of the costs associated with attendees’ participation in the seminars the state and city planning directors who will attend f’s annual seminars generally have duties in their jurisdictions similar to those of the executive director of the city planning department described above the role of these planning directors is advisory in nature and they generally are not expected to exercise any independent policymaking functions as part of their duties thus under the facts and circumstances described in section g i of the regulations the state and city planning directors are not government officials as defined in sec_4946 of the code as a result payments or reimbursements by f to the state and city planning directors and other similar government employees who attend f’s educational programs and payment of the costs of such programs by f will not constitute acts of self-dealing within the meaning of sec_4941 the same conclusion applies for state and local_tax assessors and other state and local_government employees who do not exercise policy-making functions and who participate as instructors students or attendees in other educational programs of f or as compensated fellows or researchers following the proposed merger f will have six major categories of expenditures operating and capital expenses for its classroom instruction research seminars lectures publications and other activities conducted at its principal facility and secondary facilities leased or rented by it including salaries and benefits for its academic and support staff employees compensation to adjunct faculty members and others for course instruction or participation course development and similar educational activities utilities supplies state and local_taxes and fees payments on the loan made to acquire one of its buildings and other capital costs for the purchase and improvement or installation of real_estate and equipment needed for these activities and similar items of expense administrative expenses for the supervision and direction of its programs and activities including compensation and benefits for its senior officers directors and professional consultants investment management expenses fellowship and research program_costs including payments to or for the benefit of individual scholars researchers or writers under the existing fellowship and research programs of i and potential expansion of or additions to similar programs demonstration and public education project expenditures such as the expenditures_for the production of films the expenditures_for the project to examine and study state trust land issues in the western parts of the united_states and planning assistance to domestic and foreign governmental units and the sec_4940 federal excise_tax on net_investment_income the post-merger f intends to award grants to individuals under i’s existing fellowship programs and similar future programs all on a non-discriminatory basis with respect to the race religion cultural background sex and other personal characteristics of the applicant upon receipt of the grant application one or more members of the employed academic staff of the post-merger f will review the intended research project for compatibility with the mission and objectives of f for interest to f for an appropriate research methodology and for an acceptable time frame for completion of the project in some circumstances f will seek the advice of an advisory committee whose members volunteer for the task and who have expertise in the field of study and proposed research topics of the grant applicants grant recipients will be selected based on a variety of academic factors including primarily the prior academic work of the applicant the interest of the proposed research to f the quality of the application and the proposed research methodology and the anticipated ability of the applicant to contribute to the dissemination of the research results through classroom presentations seminars publications or other means if f discovers that a grantee has applied grant funds to an unauthorized purpose f will withhold any further grants to the individual until the misapplication is corrected by the grantee will seek to recover from the grantee any amount of unauthorized expenditures that the recipient cannot restore to the proper_purpose will not make further distributions to the recipient until receiving written assurance that such diversions will not occur in the future and will require extraordinary precautions on the part of the recipient to prevent future diversions from occurring f will retain all relevant records pertaining to grants to individuals for the duration of the research project and for five years following the completion of the research project by the individual included in the records retained will be the application the award letter or agreement the interim reports of the recipient the final working paper dissertation thesis or other report of the research documentation of f’s staff member’s review and approval of the interim and final reports of the recipient documentation of the amount of the grant and its disbursement by f documentation of any efforts made by f to correct any misapplication of the grant funds by the recipient documentation of the dissemination by f of the working paper or other written research product by the recipient and documentation of the presentation of the research project and results by the recipient at a f seminar conference or other program attended by at least one f academic staff member f currently uses a calendar_year annual_accounting_period and i currently uses a fiscal_year accounting_period ending june neither f nor i have changed its annual_accounting_period at any time during the past ten calendar years additionally neither f nor i intend to change its annual_accounting_period at any time prior to the proposed merger both f and i have been required to file information returns during the past ten years and have timely filed such returns with the appropriate internal_revenue_service center following the merger you state that f intends to adopt i’s fiscal_year ending june pursuant to the terms of revproc_85_58 f intends to notify the internal_revenue_service of the change in its annual_accounting_period by filing form_990-pf with the appropriate internal_revenue_service center no later than the fifteenth day of the fifth month following the close of the short_period the form_990 filed by f will indicate that a change_of accounting_period is being made because f will not have changed its annual_accounting_period at any time within the ten calendar years ending with the calendar_year that includes the beginning of the short_period resulting from the change_of an annual_accounting_period resulting from the merger f will not be required to file a form_1128 with the appropriate internal_revenue_service center in order to adopt i’s fiscal_year ending june as its annual_accounting_period accordingly we conclude as follows the proposed merger of i with and into f will have no adverse effect on f’s continued entitlement to recognition of exemption from federal_income_tax under sec_501 of the code the proposed merger of i with and into f will not result in the recognition of any unrelated_business_taxable_income under sections of the code by i or f following the proposed merger f will be classified as a private_operating_foundation under sec_4942 of the code so long as it makes qualifying distributions that meet the income test under sec_4942 and the endowment_test under sec_4942 b ii of the code following the proposed merger f’s real_property used primarily for classes offices and housing will not be taken into account in determining f’s minimum_investment_return pursuant to sec_53_4942_a_-2 of the regulations for purposes of satisfying the operating_foundation tests of sec_4942 for the taxable_year immediately following the merger the merged organization may take into account the qualifying distributions adjusted_net_income minimum_investment_return and asset value of the surviving organization for that year and of the operating entity i for the three immediately preceding_taxable_years if the first taxable_year of f following the proposed merger is for a period of less than twelve months its adjusted_net_income as defined in sec_4942 of the code shall be determined by its actual income modifications and deductions for the short taxable_year and its minimum_investment_return shall be prorated on a daily basis for the short taxable_year in accordance with the provisions of sec_53_4942_a_-2 of the regulations following the proposed merger the adjusted_basis of f’s stock and other assets the gain on the sale of which would be subject tax under sec_4940 of the code will be equal to the fair_market_value of such stock and other assets on the date the proposed merger occurs if f has an excess business holding as defined in sec_4943 of the code at any time during which it is treated as a private_foundation then a to the extent that such excess business holding did not result from a purchase by f f will not be subject_to the taxes imposed by sec_4943 of the code so long as it disposes of the excess business holding within days of the date on which it knows or has reason to know of the event that caused it to have such excess business holding and b to the extent that such excess business holding is caused by a change in the holdings of a business_enterprise other than by purchase by f or by its disqualified persons f will have at least five years to dispose_of such business holdings pursuant to sec_4943 of the code in an amount sufficient for such holding to constitute a permitted_holding of f stock bequeathed or contributed to f prior to the date of the proposed merger and held by f on the date the proposed merger occurs will not constitute a jeopardy investment within the meaning of sec_4944 of the code following the proposed merger the payment by f to a disqualified_person other than a government_official within the meaning of sec_4946 of the code of compensation_for_personal_services as an officer of f will not constitute an act of self-dealing within the meaning of sec_4941 of the code as long as the amount of such compensation is reasonable for the services rendered and not excessive in relation to the magnitude of f’s assets and activities following the proposed merger the following persons who will be involved in f’s management educational programs and or research programs will not be government officials within the meaning of sec_4946 of the code a dean and professor at a state university a professor of economics at a state university a professor at a government sponsored university in n the executive director of a planning commission state and city planning directors state and local property_tax assessors presidents provosts professors deans and other employees of state universities that are hired and or governed by a board_of regents and similar types of government employees so long as the independent performance of policymaking functions is not a significant part of the activities of such persons following the proposed merger payments of compensation or reimbursements of expenses by f to or for the benefit of the persons described in ruling above will not constitute acts of self-dealing within the meaning of sec_4941 of the code even if such persons are disqualified persons within the meaning of sec_4946 of the code other than sec_4946 so long as such payments or reimbursements are for personal services which are reasonable and necessary to carry out the purposes of f and are not excessive following the proposed merger payments or reimbursements by f a of the allocable portions of the costs of i board and committee meetings attributable to members who are government officials within the meaning of sec_4946 of the code and ii other conferences and educational programs attributable to attendees who are government officials and b to government officials to attend board and committee meetings or other conferences and educational programs of f will not constitute acts of self-dealing so long as such payments or reimbursements are only for incidental_expenses described in sec_53_4941_d_-3 or for travel solely from one point_in_the_united_states to another in connection with f’s educational scientific and charitable purposes and do not exceed the actual cost of the transportation involved plus an amount for all other traveling expenses not in excess of percent of the maximum amount payable under sec_5702 of title united_states_code which amount will be determined by reference to the then in-effect federal travel regulation per_diem bulletin issued pursuant to c f_r section following the proposed merger amounts expended by f for f’s agreed share of the expenses of demonstration and public education projects undertaken by f and other domestic or foreign organizations described in sec_501 or domestic or foreign governmental units bodies or agencies to fund f’s fellowship programs and other similar programs operated in substantially the same manner and to repay a loan that was used to acquire one of the buildings to be used by f will constitute qualifying distributions directly for the active_conduct of the activities constituting the purpose for which f is organized and operated within the meaning of sec_4942 of the code following the proposed merger expenditures on f’s fellowship programs and similar programs operated in substantially the same manner will not constitute taxable_expenditures within the meaning of sec_4945 because such expenditures meet the requirements of sec_4945 of the code following the proposed merger f will not be required to obtain the permission of the internal_revenue_service by filing form_1128 in order to adopt i’s fiscal_year beginning with its first taxable_year following the merger so long as it complies with the requirements of revproc_85_58 1985_2_cb_740 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice manager exempt_organizations technical group sincerely
